Citation Nr: 1816308	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-31 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Thomas P. Higgins, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1980 to September 1983 and additional periods of service in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the case is now before the RO in New Orleans, Louisiana.  

In June 2015 and August 2017, the Board remanded the issue on appeal for additional development.  As the actions specified in the remands have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In January 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A copy of the proceedings is associated with the electronic claims file.

In January 2018, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2017).  


FINDING OF FACT

Resolving all reasonable doubt in favor, and throughout the appeal period, the evidence demonstrates that the Veteran's service-connected disabilities preclude him from securing and following any substantially gainful employment.  




CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Given the Board's favorable decision in granting a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

TDIU

The Veteran contends that his service-connected obstructive sleep apnea prevents him from securing and following a substantially gainful occupation.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV, Subpart ii, Chapter 2, Section F (Updated March 7, 2018).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

From March 10, 2010 to June 28, 2012, the Veteran has a combined evaluation of 50 percent: obstructive sleep apnea as 50 percent disabling and a noncompensable evaluation for right knee arthralgia with degenerative joint disease (DJD).  From June 29, 2012, the Veteran has a combined evaluation of 60 percent: obstructive sleep apnea as 50 percent disabling and right knee arthralgia with DJD as 10 percent disabling.  Thus, the Veteran does not satisfy the schedular requirements for TDIU during the appeal period.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, in June 2015, the Board remanded the claim for initial extraschedular consideration.  In October 2015, the Director of Compensation Service determined that a TDIU on an extraschedular basis was not warranted.  

After a referral has been made and the Director of the Compensation Service has made a determination regarding entitlement to an extraschedular rating, the Board has jurisdiction to review that determination on a de novo basis.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).

The Board notes that entitlement to a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), and an extraschedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  By contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.

In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.   

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.  

At his January 2018 Board hearing, the Veteran testified that he began working as a security guard in July 2015 part-time (two days a week for 24 hours a week).  He explained that he physically could not work more hours.  The Veteran admitted that he did not inform his employer that he had sleep apnea when he applied for the job, because he feared that he would not be hired if they knew he occasionally fell asleep at work.  He reported that he was only working, because he needed the financial support.  However, he indicated that his performance at work was hampered by his difficulty with staying awake.  To stay awake at work, the Veteran said he was drinking three or four cups of coffee per day and moving around every two hours to conduct his rounds.  He said it was getting harder to stay awake, he was losing concentration, getting headaches, and becoming forgetful.  On his days off, he would have to take daytime naps for two or three hours a day.  Sometimes, he would have to take more than one nap a day.  

A careful review of the record shows that the Veteran reported that his service-connected obstructive sleep apnea prevented him from obtaining and maintaining any substantial gainful occupation.  From 2001 to 2007, the Veteran had attended college and received an Associate degree in real estate.  In May 2009, he completed a Bachelor of Arts degree in interdisciplinary studies.  He had begun a teaching credential program in September 2009, but discontinued the program in March 2010, because he was falling asleep in class.  He had a diverse work history, which included selling upholstery and carpet cleaning services (from 1984 to 1986), an assistant manager and service technician for a soft water purification company (1986 to 1991), a maintenance technician for a city government (1997 to 2001), a maintenance technician for a mobile home company (2002 to 2003) and a home caregiver (2008 to 2010).  The Veteran also reported that he worked in construction as a general laborer from 1997 to 2003.  As previously discussed, since July 2015, he has currently been working as a security guard.  

According to a March 2010 VA Form 21-8940, the Veteran reported that his sleep apnea caused him to become too tired throughout the day, which impacted his ability to concentrate and required that he take unscheduled naps.  He was unable to drive for prolonged periods of time, because he might fall asleep.  Due to his fatigue and lack of concentration, it was too dangerous for him to operate equipment.  

Social Security Administration Earning statements in May 2009 and May 2015 show that prior to his current employment, which reportedly started in July 2015, the Veteran had not earned any income from 2004 to 2007, in 2010, 2011, and 2013.  At the time, there was no information available for 2014.  In 2008, 2009, and 2012, the Veteran earned $4,866, $5,485, and $2,034, respectively.  There was no information in the record to explain what job the Veteran held in 2012.  

For the years 2015 and 2016, the Veteran submitted his W-2 Forms reflecting how much he had earned as a security guard.  In 2015, he earned $8,733.25.  In 2016, he worked for two employers and earned a total of $8,994.61.  At his Board hearing, the Veteran said that he had earned around the same amount of income in 2017 as he had in 2016.  

To the extent that the Veteran argues that his employment, during the relevant appeal period, is marginal employment, the Board agrees.  On that basis, the Board finds that the evidence demonstrates that according to historical poverty information from 2012 to 2017, as established by the U.S. Census Bureau, the Veteran's annual earnings were below the poverty threshold for one person under 65 (ranging from $11,945 to $12,752).  Earned annual income exceeding the poverty threshold is not necessarily determinative of whether someone is engaged in marginal employment.  See 38 C.F.R. § 4.16 (a).  However, on the facts presented here, including his reported inability to exceed a 24-hour work week and his apparent lack of responsibility other than performing regular two-hour interval rounds coupled with his low annual earnings, it tends to support that the Veteran is not engaging in employment than can be considered substantial.  Although the Board does not have any employment information for the year 2012, given that the Veteran only earned $2,034 during that period of time, the Board finds that his employment could not be considered as substantially gainful employment.  Accordingly, the Board concludes that the Veteran had no more than marginal employment during the entire appeal period.  

Now, the question remains whether the Veteran's service-connected disabilities prevent him from securing and following any substantially gainful occupation.  The Board finds that the following evidence is the most probative as to the whether a TDIU is warranted.  In particular, the Board places weight upon the following: (1) findings by a May 2010 VA examiner that the Veteran has had a difficult time due to his somnolence, lack of concentration, memory impairment and easy fatigability related to his sleep apnea; (2) conclusion by a May 2010 VA examiner that the Veteran was deemed unemployable due to the symptoms related to his sleep apnea; (3) determinations in an April 2010 VA Vocational Rehabilitation & Employment Services (VR & E) employment worksheet that the Veteran had significant impairments to his ability to prepare for, obtain, or retain employment based, in part, on his unstable work history, long or substantial periods of employment, and lack of education or training for suitable employment; (4) findings documented in an August 2010 VR & E Evaluation and Planning Report that the Veteran reported impediments in the ability to return to jobs he had previously done, because he was unable to sleep well enough at night resulting in him falling asleep during the day; and he was also unable to meet the physical demands of the jobs which typically required prolonged standing and walking, climbing, kneeling and squatting; (5) decision by an August 2010 VA Vocational Rehabilitation Counselor denying the Veteran VR& E services, because it was not reasonable to expect he would be able to train for or a get a suitable job at that time; (6) testimony at his January 2018 Board hearing attesting to his inability to work beyond his current 24-hour work week due to his fatigue, headaches, lack of concentration, and forgetfulness associated with his sleep apnea; (7) report at his January 2018 Board hearing that while performing his rounds at his security job, he used a vehicle, because he was unable to withstand prolonged walking or standing due to his service-connected right knee disability; and (8) admission at his January 2018 Board hearing that his employer was unaware that he had sleep apnea or right knee problems.  

The Board recognizes that the June 2012 VA examiner found that the Veteran's sleep apnea and his associated symptoms did not impact his ability to work.  The June 2012 VA examiner determined that residual symptoms are not an uncommon finding in patients diagnosed with sleep apnea even with treatment.  However, the June 2012 VA examiner did not specifically explain how this Veteran would be affected by those residual symptoms in an occupational setting.  As the June 2012 VA examiner appeared to merely acknowledge that the Veteran had sleep apnea symptoms without any further explanation as to the extent of their functional impairment, the Board finds that this opinion has less probative value.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected disabilities preclude him from securing and following any substantially gainful employment.  Therefore, the Board concludes that resolving all reasonable doubt in favor of the Veteran, his TDIU claim is granted.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


